DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/15/2021 has been entered. 
Claims 1, 10, 11, and 20 are amended in response to the last office action. Claims 1-20 are pending. Dittmar et al and White were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmar et al [US 5,784,547].
As to claim 1, Dittmar et al teach a vehicle subsystem [e.g., “CAN, which was originally developed for use as a sensor/actuator bus in a motor vehicle, is suitable for wide areas of automation technology due to its flexibility” in col. 4, lines 31-33], comprising:
first and second failsafe devices [e.g., CONNECTION 1, CONNECTION 2 of message transmitting NODE in figs. 1-3; “A transmitter sends a message to all of the subscribers of its target group” in col. 2, lines 55-56; “Each node is connected to the two buses through the use of two separate connections, as is illustrated in FIG. 2” in col. 6, lines 13-15], having a processor and a memory, the memory storing instructions executable by the processor to transmit information [e.g., “… carrying out a cyclical function monitoring of the components of a connection of a communication CPU by executing test routines; and executing self-test routines with a communication CPU for detecting its own faults” in col. 3, lines 53-57; “In addition, the mechanisms for redundancy management and for fault control (watchdog mechanisms, fault notification .  . . ) which are implemented according to the method of the invention are executed by the communication CPU” in col. 6, lines 35-39; “detection of a CAN controller, transceiver or connection fault by the monitoring routines of a CPU” in col. 9, lines 18-19]; and
a first arbitration bus connecting the first and second failsafe devices, wherein the first arbitration bus transmits information between the first and second failsafe devices [e.g., the direct connection between CPU 1 and CPU 2 in fig. 2; “The node-internal exchange of information between the communication CPUs takes place through a parallel bus.  An additional serial connection can optionally be used” in col. 6, lines 47-
wherein the first failsafe device is programmed to communicate with a third failsafe device over a primary bus over a primary bus [e.g., “If a CPU 1 detects a fault in the bus system 2, a fault report is issued through the bus system 1 but it does not lead to the switch-over between buses since the process data traffic is not affected” in col. 7, lines 57-60; CONNECTION 1 of transmitting NODE and CONNECTION 1 of receiving NODE on BUS 1 in figs. 1-3] and wherein the second failsafe device is programmed to communicate with a fourth failsafe device over a secondary bus [e.g., CONNECTION 2 of transmitting NODE and CONNECTION 2 of receiving NODE on BUS 2 in figs. 1-3; “During normal operation, the bus system 2 serves solely for transmitting status reports of its components and other messages” in col. 7, lines 42-44];
wherein the first failsafe device is programmed to transmit a first signal including a first master value to the third failsafe device via the primary bus [e.g., “During normal operation, the entire process data traffic is executed through a bus system (in this case a bus 1 seen in FIG. 2)” in col. 7, lines 38-40; “If a CPU 1 detects a fault in the bus 
wherein at least one of the first master value and the second master value indicates one of the following values:
the first signal on the primary bus being authoritative, 
the second signal on the secondary bus being authoritative, and

As to claims 2 and 12, Dittmar et al teach a second arbitration bus communicatively connecting the third and fourth failsafe devices, wherein the third failsafe device is programmed to transmit the first signal to the fourth failsafe device via the second arbitration bus and the fourth failsafe device is programmed to transmit the second signal to the third failsafe device via the second arbitration bus [e.g., “The node-internal exchange of information between the communication CPUs takes place through a parallel bus.  An additional serial connection can optionally be used” in col. 6, lines 47-49; “transmitting all process data on a bus of one bus system as a process bus during fault-free operation, and transmitting status information of components and other information on a bus of another bus system during fault-free operation; notifying all network subscribers (network nodes) of faults with each bus serving as a watchdog bus, in the case of a fault in the other bus” in col. 3, lines 22-28].
As to claim 3, Dittmar et al teach wherein the first failsafe device is programmed to receive a third signal with a third master value from the third failsafe device via the primary bus and the second failsafe device is programmed to receive a fourth signal with a fourth master value via the secondary bus, wherein at least one of the third master value and the fourth master value each indicates one of the following values: the 
As to claims 5 and 15, Dittmar et al teach wherein the subsystem is one of an autonomous vehicle control subsystem, a powertrain subsystem, a brake subsystem, a steering subsystem, and a lighting subsystem [e.g., “CAN, which was originally developed for use as a sensor/actuator bus in a motor vehicle, is suitable for wide areas of automation technology due to its flexibility” in col. 4, lines 31-33].
As to claims 6 and 16, Dittmar et al teach wherein the third and fourth failsafe devices are included in a second vehicle subsystem [e.g., fig. 1; “CAN, which was 
As to claims 7 and 17, Dittmar et al teach wherein the third failsafe device is programmed to determine whether the first signal is aged and the fourth failsafe device is programmed to determine whether the second signal is aged [e.g., “3. The transmitter waits for the acknowledgments within a maximum time period (time out)” in col. 2, lines 59-60].
As to claims 8 and 18, Dittmar et al teach wherein the third failsafe device is programmed to indicate that the first signal is not authoritative on the primary bus when the first signal is aged and the fourth failsafe device is programmed to indicate that the second signal is not authoritative on the secondary bus when the second signal is aged [e.g., “3. The transmitter waits for the acknowledgments within a maximum time period (time out).  4.  If the acknowledgments arrive within the time out, the transmitter transmits an enable message and thus enables processing in the receivers” in col. 2, lines 59-65; “In addition, the lifeguarding traffic increases the bus loading so that the access times for other messages may become too long and the time limits cannot be complied with” in col. 5, lines 40-44].
As to claims 9 and 19, Dittmar et al teach wherein the third and fourth failsafe devices are programmed to declare a fault when the either the first or second master values indicate that one of the first and second signals is not authoritative on one of the primary and secondary buses [e.g., “Each node is connected to the two buses through the use of two separate connections, as is illustrated in FIG. 2” in col. 6, lines 13-15; “triggering a switch-over of all of the network nodes to the other bus system and 
As to claims 10 and 20, Dittmar et al teach wherein the first and second failsafe devices are each programmed to arbitrate both the first and second master values and based on the respective arbitrations, determine that one or both of the first or second signals is authoritative [e.g., “In this case, each node is monitored through the use of a watchdog processor and the other network subscribers are notified of faults immediately through a second bus system” in col. 5, lines 46-49; “The communications CPU of a connection module or connection 2 monitors the operational capability of the connection module or connection 1 associated with its node and thus fulfills the function of a watchdog processor.  Likewise, the connection 2 is monitored through the use of CPU 1.  If a fault occurs in the bus system 1, the fault-detecting watchdog processor informs the other network subscribers by transmitting a fault report through the bus system 2 which thus fulfills the function of a watchdog bus. The fault message requests all of the network nodes, if appropriate after further system checks, to block the bus system 1 and handle the process data traffic through the bus 2. If a CPU 1 detects a fault in the bus 
As to claim 11, Dittmar et al teach a method comprising:
transmitting a first signal including a first master value [e.g., “message” in col. 2, lines 55-56, “acknowledge message” in col. 2, lines 57-58, “fault frame” in col. 4, line 66-col. 5, line3, and/or “fault report” in col. 7, lines 57-62 on bus 1; “During normal operation, the entire process data traffic is executed through a bus system (in this case a bus 1 seen in FIG. 2)” in col. 7, lines 38-40; “If a CPU 1 detects a fault in the bus system 2, a fault report is issued through the bus system 1 but it does not lead to the switch-over between buses since the process data traffic is not affected” in col. 7, lines 57-60] from a first failsafe device [e.g., CPU 1/CONTROLLER 1 of NODE 1 in figs. 1, 2; “Each node is connected to the two buses through the use of two separate connections, as is illustrated in FIG. 2” in col. 6, lines 13-15] to a third failsafe device [e.g., CPU 1/CONTROLLER 1 of NODE 2 in figs. 1, 2] via a primary bus [e.g., BUS 1 in fig. 2] and transmitting a second signal including a second master value [e.g., “message” in col. 2, lines 55-56, “acknowledge message” in col. 2, lines 57-58, “fault frame” in col. 4, line 66-col. 5, line3, and/or “fault report” in col. 7, lines 57-62 on bus 2 after the switch-over process from bus 1 to bus 2; “… in the case of a fault in the other bus; triggering a switch-over of all of the network nodes to the other bus system and continuing the transmission of the process data on the fault-free bus” in col. 3, lines 28-31; “During normal operation, the bus system 2 serves solely for transmitting status reports of its components and other messages” in col. 7, lines 42-44; “If a fault occurs in the bus 
wherein at least one of the first master value and the second master value indicates one of the following values: the first signal on the primary bus being authoritative, the second signal on the secondary bus being authoritative, and the first and second signals on both the primary and secondary buses, respectively, being authoritative [e.g., During normal operation, ‘status report’ on bus 2 indicating the ‘status report’ is authoritative on bus 2 and the ‘process data’ is authoritative on bus 1; Upon fault in bus 2, the ‘fault report’ on bus 1 indicating the ‘fault report’ is authoritative on bus 
As to claim 13, Dittmar et al teach a method comprising: receiving a third signal with a third master value transmitted from the third failsafe device to the first failsafe device via the primary bus and receiving a fourth signal with a fourth master value transmitted from the fourth failsafe device to the second failsafe via the secondary bus, wherein at least one of the third master value and the fourth master value indicates one of the following values: the third signal on the primary bus being authoritative, the fourth signal on the secondary bus being authoritative, and the third and fourth signals on both the primary and secondary buses, respectively, being authoritative [e.g., “During normal operation, the entire process data traffic is executed through a bus system (in this case a bus 1 seen in FIG. 2)” in col. 7, lines 38-40; “If a CPU 1 detects a fault in the bus system 2, a fault report is issued through the bus system 1 but it does not lead to the switch-over between buses since the process data traffic is not affected” in col. 7, lines 57-60; “During normal operation, the bus system 2 serves solely for transmitting status reports of its components and other messages” in col. 7, lines 42-44; “If a fault occurs in the bus system 1, the fault-detecting watchdog processor informs the other network subscribers by transmitting a fault report through the bus system 2 which thus fulfills the function of a watchdog bus.  The fault message requests all of the network nodes, if appropriate after further system checks, to block the bus system 1 and handle the process data traffic through the bus 2” in col. 7, lines 49-56 “During normal operation, the bus system 2 serves solely for transmitting status reports of its components and other messages” in col. 7, lines 42-44].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al [US 5,784,547] in view of White [US 6,260,079 B1].
		As to claims 4 and 14, Dittmar et al do not teach, however White teaches wherein the first failsafe device is powered by a first power source and the second failsafe device is powered by a second power source [e.g., “The HAE is highly redundant.  The disk drives 1402-1409 are interconnected by two separate FC loops implemented, in part, on the two LCC cards 1414 and 1416.  Thus, if one FC loop fails, a host computer (not shown) can nonetheless access and exchange data with the disk drives in the enclosure via the other FC loop.  In similar fashion, if one internal bus that interconnects the two processors 1436 and 1448 fails, the two processors can communicate via the other internal bus.  Although not shown in FIG. 14, the HAE includes dual power supplies and other redundant components.  Each of the two processors controls one of the two redundant components, such as one power supply, to ensure that a failing processor is not able to shut down both power supplies and thus disable the HAE” in col. 23, lines 21-34]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takase et al [US 2014/0185429 A1] teach transmitting a first master value on a primary bus and a second master value on a secondary bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        7/29/2021